Citation Nr: 0417065	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 

2.  Entitlement to an evaluation in excess of 20 percent 
prior to August 7, 2001, for residuals of lumbosacral strain 
with degenerative changes.

3.  Entitlement to an increased evaluation for residuals of 
lumbosacral strain with degenerative changes, currently 
evaluated as 40 percent disabling.

4.  Entitlement to an evaluation in excess of 20 percent 
prior to August 7, 2001, for residuals of cervical strain 
with degenerative changes.

5.  Entitlement to an increased evaluation for residuals of 
cervical strain with degenerative changes, currently 
evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964 and from November 1966 to April 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 30 percent evaluation for 
post-traumatic stress disorder and the 20 percent evaluations 
for residuals of lumbosacral strain with degenerative changes 
and residuals of cervical strain with degenerative changes.

In August 1996, the veteran testified before a Hearing 
Officer at the RO and in October 2000, he testified at a 
personal hearing before the undersigned Veterans Law Judge.  
Transcripts of those hearings have been associated with the 
claims file.

In March 2001, the Board remanded the case for additional 
development and adjudicative action.  In November 2002, the 
RO granted a 40 percent evaluation for residuals of 
lumbosacral strain with degenerative changes and granted a 
30 percent evaluation for residuals of cervical strain with 
degenerative changes, both effective August 7, 2001.  While 
the veteran was granted increased evaluations, these are not 
the maximum evaluations for the disabilities, and thus the 
appeal continues as to these two claims.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded).

The veteran had perfected an appeal as to a claim for 
entitlement to a total rating for compensation based upon 
individual unemployability; however, that claim was granted 
in an April 2001 rating decision.  Thus, that issue is no 
longer on appeal.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal, or the veteran withdraws the 
appeal).  


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by sleep 
impairment, nightmares, irritability, difficulty getting 
along with others, feelings of detachment, no looseness of 
associations, intact judgment, and panic attacks two to three 
times a month.

2.  Prior to August 7, 2001, residuals of lumbosacral strain 
with degenerative changes were manifested by no more than 
moderate limitation of motion of the lumbar spine and no 
neurological deficits.

3.  As of August 7, 2001, residuals of lumbosacral strain 
with degenerative changes are manifested by severe limitation 
of motion of the lumbar spine or forward flexion of the 
thoracolumbar spine of 25 degrees and no neurological 
deficits.

4.  Prior to August 7, 2001, residuals of cervical strain 
with degenerative changes were manifested by no more than 
moderate limitation of motion of the cervical spine and no 
neurological deficits.

5.  As of August 7, 2001, residuals of cervical strain with 
degenerative changes are manifested by severe limitation of 
motion of the cervical spine or flexion to 30 degrees and no 
neurological deficits.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but no more, 
for post-traumatic stress disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.132, Diagnostic Code 9411 (1996); 4.130, Diagnostic Code 
9411 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of lumbosacral strain with degenerative changes 
prior to August 7, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002), 4.71a, 
Diagnostic Code 5237 (2003).

3.  The criteria for an evaluation in excess of 40 percent 
for residuals of lumbosacral strain with degenerative changes 
as of August 7, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002), 4.71a, 
Diagnostic Code 5237 (2003).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of cervical strain with degenerative changes 
prior to August 7, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290, 5293 (2002), 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (2003)

5.  The criteria for an evaluation in excess of 30 percent 
for residuals of cervical strain with degenerative changes as 
of August 7, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (2002), 4.71a, Diagnostic Codes 5237, 
5243 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims by means of the July 2001 letter and 
by the discussions in the December 1995 rating decision, the 
May 1996 statement of the case, and the December 1996, May 
1997, August 2000, and November 2002 supplemental statements 
of the case.  

As to his claim for an increased evaluation for post-
traumatic stress disorder, he was told in the December 1995 
rating decision and the May 1996 statement of the case that 
he did not meet the criteria for the 50 percent evaluation 
and laid out the criteria for a 50 percent evaluation.  The 
RO also provided the veteran with the criteria for Diagnostic 
Code 9411, which showed the criteria for the 50 percent, 
70 percent, and 100 percent evaluations.  This informed the 
veteran of the symptoms needed to establish an evaluation in 
excess of 30 percent for post-traumatic stress disorder.  The 
Board notes that the criteria for mental disorders were 
amended in November 1996, which is during the current appeal.  
In the December 1996 and May 1997 supplemental statements of 
the case, the RO provided the veteran with the amended 
criteria which showed the criteria for the 50 percent, 
70 percent, and 100 percent evaluations for a mental 
disorder.  This informed the veteran of the symptoms needed 
to establish an evaluation in excess of 30 percent for post-
traumatic stress disorder based on the amended criteria.  The 
RO also stated why the veteran did not meet the criteria for 
the 50 percent evaluation under the amended criteria.  Thus, 
the veteran has been informed of the evidence needed for a 
higher evaluation for post-traumatic stress disorder.

As to the claim for an increased evaluation for residuals of 
lumbosacral strain with degenerative changes, the veteran was 
specifically told in the adjudications listed above why he 
did not meet the criteria for the next higher evaluation for 
his low back disorder.  When the RO granted the 40 percent 
evaluation in the November 2002 rating decision, the RO 
explained in the statement of the case why a 40 percent 
evaluation was warranted and why an evaluation in excess of 
40 percent was not warranted.  Specifically, it stated that 
based upon the ranges of motion of the lumbar spine shown in 
the August 2001 examination report, the veteran's symptoms 
more closely resembled limitation of motion of the lumbar 
spine that was severe.  The RO noted that this was the 
maximum evaluation for limitation of motion of the lumbar 
spine.  The RO stated that the evidence did not establish 
that the veteran met the criteria for a 50 percent 
evaluation, which would require evidence of severe limitation 
of motion of the lumbar spine with a demonstrable deformity 
of a vertebral body from a fracture.  It also stated that the 
evidence did not establish that the veteran met the criteria 
for a 60 percent evaluation because there was no showing that 
he had pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and intermittent relief or 
favorable ankylosis of the lumbar spine.  In the May 1996 
rating decision, the RO provided the veteran with the 
criteria for the applicable Diagnostic Codes and their 
corresponding evaluations.  Therefore, the veteran has been 
informed of what evidence is needed for a higher evaluation 
for residuals of lumbosacral strain with degenerative 
changes.

As to the claim for an increased evaluation for residuals of 
cervical strain with degenerative changes, the veteran was 
specifically told in the adjudications listed above why he 
did not meet the criteria for the next higher evaluation for 
his cervical spine disorder.  When the RO granted the 
30 percent evaluation in the November 2002 rating decision, 
the RO explained why a 30 percent evaluation was warranted 
and why an evaluation in excess of 30 percent was not 
warranted.  Specifically, it stated that based upon the 
ranges of motion of the cervical spine shown in the August 
2001 examination report, the veteran's symptoms more closely 
resembled limitation of motion of the cervical spine that was 
severe.  The RO noted that this was the maximum evaluation 
for limitation of motion of the cervical spine.  It then 
stated that the evidence did not establish that an evaluation 
in excess of 30 percent was warranted, as there was no 
showing that the cervical spine disorder entailed severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief  or pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  In the May 1996 statement of the case, 
the RO provided the veteran with the criteria for the 
applicable Diagnostic Codes and their corresponding 
evaluations.  Therefore, the veteran has been informed of 
what evidence is needed for a higher evaluation for residuals 
of cervical strain with degenerative changes.

The Board notes that the criteria for evaluating 
intervertebral disc syndrome changed in September 2002.  In a 
January 2004 letter, the Board provided the veteran with the 
amended criteria, which informed him of the evidence 
necessary to establish an evaluation in excess of 30 percent 
for residuals of cervical strain with degenerative changes.  
Additionally, the criteria for evaluating diseases and 
injuries of the spine changed in September 2003.  The veteran 
has not been provided with the amended criteria; however, the 
Board finds he is not prejudiced by this.  For example, the 
amended criteria evaluates diseases and injuries of the spine 
based on limitation of motion.  The two spine disabilities 
for which the veteran is seeking increased evaluations are 
ones that are currently evaluated based on limitation of 
motion.  Thus, even if the veteran had been informed of the 
amended criteria, it would not have changed the ranges of 
motion reported by medical examiners in the examination 
reports.  It is this basis upon which the Board finds that 
the veteran has not been prejudiced by VA not providing him 
with the amended criteria for evaluating diseases and 
injuries of the spine.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
July 2001 letter, the RO stated that the law provided that VA 
would make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
For example, the RO stated that it was responsible for 
obtaining medical records from VA health care facilities and 
records from other federal facilities.  It stated that it 
would assist him in obtaining private treatment records, but 
noted it was ultimately the veteran's responsibility to 
provide private records.  The RO stated that the veteran 
would need to provide enough information about these records 
so that VA could request them from the person or agency who 
had them.  It provided the veteran with VA Forms, 21-4142, 
Authorization and Consent to Release Information to VA, for 
him to complete for any private doctor or hospital who 
treated him for the relevant condition.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had obtained the veteran's service 
medical records from the National Personnel Records Center at 
the time he filed his original claim for compensation in 
1976.  As to the current appeal, the RO has obtained the VA 
treatment records from the VA Medical Center in San Antonio, 
Temple, and Austin, Texas, dated from 1994 to 2002.  The 
Board notes that the veteran has stated he has received 
treatment only from VA.  The veteran had informed VA that he 
was in receipt of Social Security Administration disability 
benefits as a result of his back disorder.  In July 2001, the 
RO requested copies of the Social Security Administration 
records.  The following month, the Social Security 
Administration responded, stating that it could not send the 
records because "[a]fter an exhaustive and comprehensive 
search, we were not able to locate the folder."  In the 
November 2002 supplemental statement of the case, the veteran 
was informed that VA was unable to obtain the Social Security 
Administration records.  This is in accordance with the 
statute.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002).  In 
August 2001, the RO received a note from the veteran that he 
did not have additional medical evidence to provide.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo several VA examinations throughout the 
appeals process related to his claims.

The Board is aware that the July 2001 letter did not address 
the evidence necessary to substantiate the claims for 
increased evaluations.  This is not in keeping with the 
statute and the regulation, which state that in the same 
notice that the claimant is provided with the evidence 
necessary to substantiate the claim, he will also be provided 
with which portion of that information and evidence is to be 
provided by the claimant and which portion VA will obtain on 
his behalf.  See 38 U.S.C.A § 5103(a); see also 38 C.F.R. 
§ 3.159(b).  However, the Board finds that such does not 
prejudice the veteran in this particular case.  Specifically, 
the veteran has been provided with the evidence necessary to 
establish the next higher evaluations for each of his claims 
for increased benefits in the rating decision on appeal, the 
statement of the case, and the supplemental statements of the 
case.  The veteran has been told repeatedly what evidence is 
needed to establish evaluations in excess of those that have 
been assigned for each of the disabilities.  The Board has 
laid out above how this has been done.  Thus, while he was 
not informed of the evidence necessary to substantiate his 
claims for increased evaluations at the same time he was told 
of which portion of that information and evidence was to be 
provided by the claimant and which portion VA would obtain on 
his behalf, he was informed of both of these requirements-
just not at the same time.  To remand these issues for VA to 
send the veteran a letter providing both of these pieces of 
information in the same notice would be unnecessary, as it 
would only delay consideration of the veteran's claims, which 
claims have been on appeal since 1995.  See Bernard, 4 Vet. 
App. 384. 

The Board also notes that the United States Court of Appeals 
for Veteran Claims (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in December 1995.  Only after this 
rating action was promulgated did the AOJ, in the July 2001 
letter, provide notice to the claimant.  Because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial AOJ adjudication denying the claims, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard , 4 Vet. App. 384; Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2001 was not 
given prior to the AOJ adjudication currently on appeal, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Following 
the letter, the veteran was provided 60 days to submit 
additional evidence.  He submitted a statement, dated July 
31, 2001, wherein he stated he had no additional evidence to 
submit.  The veteran was subsequently issued a supplemental 
statement of the case in November 2002, at which time, he was 
given 60 days to submit additional evidence and argument.  He 
did not submit any additional evidence or argument.  The 
Board finds that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the July 2001 letter that was provided 
to the veteran did not contain the exact wording of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "Please notify us of records you 
believe are relevant to establishing your claim."  The RO 
then stated that the veteran could help VA with his claim by 
doing the following: "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you."  As stated above, the veteran submitted a statement 
that same month asserting he had no additional evidence to 
submit.  Thus, the Board finds that in this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

Service connection for residuals of traumatic lumbosacral 
strain and residuals of traumatic cervical strain was granted 
by means of a February 1977 rating decision and each was 
assigned a 20 percent evaluation, effective September 20, 
1976.  Service connection for post-traumatic stress disorder 
was granted by means of a September 1989 rating decision and 
assigned a 30 percent evaluation, effective August 13, 1988.

A March 1994 VA psychiatric evaluation report shows the 
veteran reported having depression for the past 10 years, but 
noted it had been improving.  He stated he had stressful 
nightmares on a weekly basis.  The veteran also reported 
intrusive recollections, difficulty falling and staying 
asleep, irritability, anger outbursts, difficulty 
concentrating, and hypervigilance.  He noted he avoided 
activities that would remind him of the trauma in Vietnam.  
The examiner stated the veteran was dressed appropriately and 
had proper grooming.  She stated the veteran was uneasy, but 
cooperative.  His affect was dysphoric.  Speech and thought 
were normal.  The examiner stated the veteran had hypnopompic 
hallucinations.  The diagnosis was post-traumatic stress 
disorder.

In a March 1994 letter, a VA physician discussed the 
veteran's post-traumatic stress disorder symptomatology.  He 
stated the veteran had recurrent nightmares, which awakened 
him at night and caused intense fear and increased heart 
rate.  The VA physician stated the veteran avoided thoughts 
or feelings associated with Vietnam, avoided activities that 
brought back memories, had diminished interest in activities, 
and had restricted range of affect and feelings of detachment 
and estrangement from other people (which he noted had been 
corroborated by the veteran's spouse).  He noted the veteran 
had developed substance and alcohol abuse due to his post-
traumatic stress disorder.  He stated that due to the 
problems related to the veteran's post-traumatic stress 
disorder that the veteran suffered "definite impairment of 
social and industrial functioning."  The VA physician added 
that the veteran would have exacerbations of his 
symptomatology.  He stated the veteran was "fully compliant 
with the treatment program and highly motivated to work on 
therapeutic issues and maintain therapeutic gains."  He 
added the veteran had responded well to comprehensive 
treatment, but needed to continue treatment for the 
foreseeable future.

An October 1995 VA psychiatric evaluation report shows the 
veteran complained of nightmares and sleep disturbance.  He 
reported that he was married and unemployed and that he had 
abstained from alcohol and drugs since 1992.  The examiner 
stated the veteran was neatly dressed, cooperative, and well 
oriented as to all spheres.  He added that the veteran spoke 
clearly and that his answers were coherent and relevant.  The 
examiner described the veteran's affect as constricted, and 
his mood as depressed and irritable.  He stated the veteran's 
memory for recent and remote events was good.  The examiner 
entered a diagnosis of post-traumatic stress disorder and the 
Global Assessment of Functioning (GAF) score entered was 45.

An October 1995 VA examination report shows that the veteran 
reported subjective decreased sensation in the left 
dorsolateral foot.  The examiner stated the veteran had 
decrease flexion and extension with discomfort with range of 
motion.  He noted that the veteran had normal deep tendon 
reflexes in the bilateral upper extremity.  Straight leg 
raising was negative.  He stated there was no postural 
abnormalities or fixed deformity.  The lumbar spine was 
positive for spasm.  Range of motion of the lumbar spine was 
60 degrees of flexion, 30 degrees of extension, 30 degrees of 
right and left lateral flexion, and 30 degrees of left and 
right rotation.  Range of motion of the cervical spine was 
30 degrees of flexion and 30 degrees of extension.  The 
examiner commented that objective evidence of pain on motion 
was minimal and that the veteran had slow, "exaggerated 
motions."  He stated that there was no evidence of 
neurological involvement.  The diagnoses entered were status 
post C3-C4 anterior cervical discectomy and fusion with 
residual painful neck and mechanical low back pain.

An October 1995 VA neurological examination report shows that 
the examiner found the veteran's motor strength was 5/5 with 
sensation intact.  Deep tendon reflexes were symmetrical.

A November 1995 VA x-ray of the cervical spine showed 
reversal of the normal lordotic curve of the cervical spine 
with hypertrophic spurring in the cervical vertebra from C2-
C5.  The radiologist stated that there was fusion of the 
vertebral body of C3-C4 and encroachment of the neuroforamen 
seen at the level of C3-C4 by posterior spurs.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in May 1996, he stated that he was 
unemployable "due solely to my back conditions."

In August 1996, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran's representative 
reported the findings made in the 1995 examination reports, 
as to all three disabilities.  The veteran stated he would 
have cold sweats at night and wake up in fear.  He described 
himself as having a lot of anger and hostility, but noted he 
did not want to harm anybody.  He stated he would get on his 
kids about everything just to get rid of the anger and 
hostility he had.  The veteran testified he took Prozac twice 
a day to keep himself from going into rages.  He noted he 
could not remember what would happen when he would go into 
rages.  The veteran stated he was attending treatment 
sessions for post-traumatic stress disorder on an individual 
and group basis.  He stated he was unable to play major 
sports like he used to.  The veteran reported he had 
discomfort in his neck and that he would wear a collar at 
home and during long drives.  He stated that his neck was 
worse than it was prior to surgery for such disability in 
1989.  The veteran testified that if he helped his wife 
unload groceries from the car, he would have difficulties 
with his low back.  He asserted he could no longer bend 
forward to tie his shoes.  He stated he could no longer 
garden because of his low back pain.  The veteran described 
that the pain in his back would shoot down into his legs.  

A May 1997 VA x-ray report of the cervical spine shows that 
there were degenerative changes and loss of disc space at C3-
C4, which the radiologist stated was probably congenital and 
related to partial fusion.

A January 1998 VA magnetic resonance image (MRI) of the 
cervical spine shows cervical spondylosis at multiple levels.  
The radiologist stated that there was spinal stenosis by disc 
herniation (or bulging) and bone spurring of the central 
canal at C4-C5 and C5-C6.  There was minimal stenosis at C4-
C5 and bone fusion at C3-C4, which the radiologist noted was 
causing central canal stenosis.

A September 1998 VA outpatient treatment report shows that 
the veteran complained of paresthesia of the right upper 
extremity.  There were objective findings of decreased 
sensation in the right upper extremity.  The impressions were 
shoulder pain secondary to degenerative joint disease, 
possible carpal tunnel syndrome or diabetic polyneuropathy, 
and degenerative joint disease of the cervical spine without 
myelopathy or radiculopathy.

A November 1998 MRI of the cervical spine shows the following 
impressions: (1) mild spinal cord atrophy, (2) fused C3-C4 
vertebral bodies with right paramedian osteophyte indenting 
the thecal sac, (3) central disc herniation at C4-C5 with 
cord indentation and canal narrowing, (4) central disc bulge 
with canal narrowing at C5-C6, and (6) central disc bulge at 
C6-C7.

A February 1999 VA outpatient treatment report shows that the 
veteran complained of neck pain, stating that it was worse.  
The examiner stated that flexion and rotation were decreased 
due to pain.  Deep tendon reflexes were 2+ and equal, 
bilaterally.  The assessment was chronic neck pain.  

A May 14, 1999, VA outpatient treatment report shows the 
veteran was seen with complaints of irritability and waking 
up in cold sweats.  He reported increased depression and 
irritability in the last two months.  The examiner reported 
the veteran had chronic, passive suicidal ideation, but no 
homicidal ideation.  The veteran denied auditory 
hallucinations.  He admitted avoidance of crowds and watching 
war shows on the television.  The veteran stated his family 
was afraid of him.  The veteran's girlfriend stated the 
veteran's judgment was poor-that he had loaned out his 
credit card and car to friends, at which time his car was 
stolen and she stated the veteran did not care.

A May 1999 VA hospitalization summary report shows the 
veteran was hospitalized on May 14, 1999, with diagnoses of 
polysubstance dependence, post-traumatic stress disorder, 
intermittent explosive disorder, and adult antisocial 
behavior.  The GAF score reported was 40.  The examiner 
reported the veteran's girlfriend had pushed the veteran into 
seeing a psychiatrist because of increased nightmares, night 
sweats, and trouble sleeping.  He stated the veteran had had 
suicidal thoughts for about one week prior to admission but 
without intended plan.  The veteran's jeep had been stolen 
and the veteran reported he wanted to hurt those people, but 
had no specific plan to hurt or kill them.  The examiner 
stated the veteran had no auditory or visual hallucinations, 
but noted the veteran would not respond as to whether he 
heard voices.  

The examiner stated the veteran was well groomed on 
admission.  He noted the veteran occasionally was not 
motivated to work with the examiner, but did so with 
prompting.  The examiner stated the veteran had increased 
psychomotor activity, such as moving around on his seat and 
occasionally around the room in his chair.  Speech volume and 
rate were mildly increased and his speech was clear.  Mood 
was irritable, anxious, and euthymic.  The examiner stated 
the intensity of the veteran's affect was increased.  He 
stated the veteran was oriented times three to person, place, 
and time.  Recent and remote memory was intact, as was 
concentration.  The examiner stated the veteran's judgment 
was impaired, as the veteran felt he did not need to be 
there.  He stated the veteran's thoughts were clear and 
logical, but noted he had circumstantial thoughts at times.  
The examiner added that there was no looseness of 
associations and no current suicidal or homicidal ideations, 
but noted the veteran spoke angrily towards his friends that 
took his car and had thoughts about hurting them.  He stated 
there were no delusions.

As to the veteran's mental status at discharge, the examiner 
stated the veteran was well groomed and willing to work with 
the examiner.  There was no increased or decreased 
psychomotor activity.  The veteran's mood was described as 
euthymic.  The examiner stated there was no increase or 
decrease in the range or intensity of affect and no lability.  
He was oriented times three.  Recent and remote memory were 
intact.  Thoughts were clear, logical, and goal directed.  
There was no looseness of associations, no auditory or visual 
hallucinations, no suicidal or homicidal ideations, and no 
delusions.  The examiner stated the veteran's judgment and 
insight were intact.  He stated the veteran knew to go to the 
doctor or hospital as soon as his temper would begin to rise 
to avoid consequences of hurting others.

An October 1999 VA outpatient treatment report shows that the 
veteran was undergoing detoxification.  The examiner stated 
that the veteran was oriented times three with mood mildly 
depressed.  Affect was normal, and there were no 
hallucinations, delusions, or suicidal or homicidal 
ideations.  The assessments were polysubstance dependence, 
alcohol withdrawal (which was noted to be resolved), post-
traumatic stress disorder, and nicotine dependence.  The 
examiner entered a GAF score of 54.

In October 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he was on 
several medications for his post-traumatic stress disorder 
symptoms, such as a sleep aid.  The veteran stated he had 
been married to his wife for over 30 years but could not get 
along with her because of his post-traumatic stress disorder.  
He stated he had children but did not have relationships with 
them.  The veteran testified he had panic attacks 
approximately two to three times per month.  He stated he had 
difficulty sleeping and would sleep for two to three hours 
and that nightmares would wake him up.  The veteran stated he 
had a short temper and would avoid stress by staying away 
from people.  He stated he was working by helping a child who 
had multiple sclerosis.  He noted that he could get along 
with the child because the child could not talk and would 
take naps during the day.  The veteran stated that he was 
able to get along with people on a one-to-one basis-it was 
crowds with which he had difficulty.  He testified he was not 
living with his wife and that he was staying at a friend's 
house.  The veteran stated he would come home from work and 
immediately go to his room and avoid contact with people.

As to his neck pain, the veteran stated that he had 
difficulty turning his neck.  The undersigned noted that the 
veteran exhibited very limited motion in his neck.  The 
veteran testified that he had to drink from a cup by using a 
straw.  He stated he had last received treatment for his neck 
in 1996.  As to his lumbar spine, the veteran stated that he 
would wear a brace when driving long distances.  He stated he 
was unable to touch his toes anymore and could lift no more 
than 35 pounds without pain.  The veteran stated he had last 
received treatment for his back in 1996.  He stated he had 
spasms in his back and could not play sports.

An August 2001 VA examination report shows that the examiner 
reviewed the claims file.  The veteran reported very severe 
neck pain in intensity and rated it at a level 10 on a scale 
from one to 10.  He rated his low back pain at 8 to 9 and 
reported having stiffness.  The veteran reported diminished 
endurance because of the constant pain as related to 
functional activities.  The examiner noted that the veteran 
did not report flare-ups; rather, he stated he was in 
"continuous and chronic" pain.  The veteran reported that 
he had been retired for several years because he was unable 
to continue his job due to low back pain.  He stated his 
standing tolerance was limited to 15 minutes and that he 
could not walk up and down stairs.  He stated that his 
sitting was limited in that he would have to shift positions 
to relieve his back pain.  Walking was limited to half a 
block.

Range of motion of the lumbar spine was 25 degrees of 
flexion, 15 degrees of extension, and 15 degrees of lateral 
flexion, bilaterally.  The examiner noted that after this, 
range of motion was painful and that the veteran was unable 
to perform.  Range of motion of the cervical spine was 
30 degrees of flexion, 25 degrees of extension, and 
10 degrees of rotation, bilaterally.  The examiner stated 
that range of motion was shown to be with moderate pain, 
which pain became severe.  The examiner stated that there was 
no additional loss of range of motion or spinal function due 
to pain, fatigue, weakness or lack of endurance.  He added 
that there was objective evidence of painful motion and 
paracervical muscle spasms and paralumbar muscle guarding.  
The examiner stated that deep tendon reflexes were equal with 
no focal neurological deficit.  He entered the following 
diagnoses: (1) cervical spondylosis at multiple levels, (2) 
spinal stenosis by disk herniation, (3) bone spurring of 
central canal at C4-C5 and C5-C6, (4) minimal foraminal 
stenosis at C4-C5 and bone fusion of C3-C4 also causing 
central canal stenosis, (5) residuals of laminectomy, and (6) 
moderately severe to severe lumbosacral strain with 
degenerative changes.

A March 2002 VA psychiatric evaluation report shows that the 
veteran reported numerous symptoms related to his post-
traumatic stress disorder: he was unable to stay in a 
relationship, he would get only three hours of sleep a night, 
his temper would flare up and he would have to be restrained 
so that he would not hurt anyone, he could not go shopping 
because he would get nervous around people, and he stayed 
depressed all the time.  The veteran denied any suicidal 
thoughts but stated that he felt suicidal at times.  The 
examiner noted that when he asked the veteran if he had 
auditory hallucinations, he stated that he did not pay 
attention to that.  The veteran admitted to drinking alcohol 
on a regular basis for the past year.  He also stated that he 
would smoke "dope" as well.  The veteran reported that he 
spent most of his time with his common-law wife and did not 
watch television or go out very much.  The examiner noted 
that the veteran's wife reported that the veteran remained 
withdrawn.

The examiner stated that the veteran appeared to be "mildly 
disheveled" and not in acute psychological distress.  He 
stated the veteran was oriented to day, date, time, and 
person.  He noted there was no significant increase or 
decrease in psychomotor activity.  The examiner stated the 
veteran's mood was euthymic and that his affect was stable 
and appropriate.  Thought processes were described as 
logical, goal directed, and without looseness of associations 
or obsessions.  The examiner noted the veteran reported 
paranoia but denied auditory or visual hallucinations.  He 
stated that immediate memory functions appeared to be mildly 
impaired but that remote memory functions were intact.  
Judgment was described as "intact" and insight as 
"present."  The examiner entered diagnoses of polysubstance 
dependence and post-traumatic stress disorder, "by 
history."  He entered a GAF score of 60.  The examiner 
commented that the veteran gave a history of post-traumatic 
stress disorder symptomatology and reported that such 
impaired his current functioning.  However, he stated that he 
got the impression that the veteran "seemed to be 
exaggerating his symptomatology."  The examiner noted that 
it would be hard to separate out the psychological impairment 
due to the significant polysubstance abuse that was 
continuing.  He concluded that the veteran "appeared to be, 
from a psychological standpoint, reasonably functional in 
spite of his continuing polysubstance abuse."

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Post-traumatic stress disorder

As stated above, the criteria for mental disorders were 
amended in November 1996.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process is concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Therefore, 
the Board must evaluate the veteran's claim under both the 
former criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  

The Board will lay out both the former criteria and the 
amended criteria for the benefit of comparing the criteria.  
The former criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 1996).  In Hood v. Brown, 4 Vet. App. 301 (1993), 
the Court stated that the term "definite" in the 30 percent 
evaluation was "qualitative" whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  The General Counsel 
concluded that the term "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 1993).

The amended criteria and the applicable ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 50 percent 
evaluation for post-traumatic stress disorder.  In 1994, the 
veteran reported that his depression was improving.  During 
that year, he reported having trouble sleeping, irritability, 
intrusive recollections, having anger outbursts, having 
diminished interest in activities and feelings of detachment 
and estrangement from others, and hypervigilance.  Examiners 
stated that his speech was normal and that the veteran had 
"definite impairment of social and industrial functioning."  
One examiner noted the veteran was highly motivated to work 
on therapeutic issues.  In an October 1995 psychiatric 
evaluation report, the veteran continued to report nightmares 
and sleep disturbance.  The examiner stated the veteran was 
oriented in all spheres and spoke clearly.  He stated the 
veteran's memory for recent and remote events was good.  The 
examiner assigned a GAF score of 45.  At the August 1996 RO 
hearing, the veteran stated he would wake up in fear and had 
a lot of anger and hostility, which he took out on his 
children.  He noted he did not want to physically harm anyone 
but that he would not remember what would happen when he 
would go into his rages.  

In May 1999, the veteran was hospitalized for post-traumatic 
stress disorder.  At the time he was admitted to the 
hospital, he was having passive suicidal ideation without an 
intended plan and no homicidal ideation.  The veteran stated 
that his family was afraid of him.  He reported increased 
nightmares and trouble sleeping.  The examiner noted the 
veteran had increased psychomotor activity.  His mood was 
irritable, anxious, and euthymic.  The examiner assigned a 
GAF score of 40.  The veteran was hospitalized for four days.  
At the time of his discharge, he was described as euthymic.  
There was no increased psychomotor activity.  He was oriented 
times three, and recent and remote memory were intact.  
Thoughts were clear, logical, and goal directed, and there 
was no looseness of associations.  The examiner stated there 
were no visual hallucinations, suicidal ideations, homicidal 
ideations, or delusions.  Judgment and insight were 
"intact."  In October 1999, the veteran was described as 
oriented times three with mildly-depressed mood.  

At the October 2000 hearing before the undersigned, the 
veteran stated that he and his wife were unable to get along 
because of his post-traumatic stress disorder.  He also 
stated that he did not have relationships with his children 
as a result of his psychiatric disorder.  He testified he had 
panic attacks two to three times a month and had difficulty 
sleeping.  The veteran stated he did not like to be around 
people, but could handle one-on-one relationships.  At the 
time of the March 2002 examination, the veteran stated he was 
unable to be around people because he would get nervous.  He 
reported that his temper would flare up and he would have to 
be restrained so that he would not hurt someone.  He denied 
suicidal thoughts, but stated he felt suicidal at times.  The 
examiner stated the veteran was oriented to day, date, time, 
and person.  He noted the veteran's mood was euthymic and 
that his affect was stable and appropriate.  Thought 
processes were logical, goal directed, and without looseness 
of associations or obsessions.  Judgment was intact, as was 
insight.  The examiner concluded that the veteran appeared to 
be "reasonably functional" and assigned a GAF score of 60.  

The Board finds that the above-described symptoms show a 
psychiatric disorder that is more nearly considerably 
disabling under both the former criteria and the amended 
criteria.  In line with the 50 percent evaluation of the 
former criteria, the veteran's ability to establish or 
maintain relationships is considerably impaired.  He has 
stated that he had difficulty getting along with others and 
avoids social situations.  The veteran reported that he and 
his wife of 30 years were unable to get along because of his 
post-traumatic stress disorder, and that he does not have 
relationships with his children.  In line with the 50 percent 
evaluation under the amended criteria, the evidence of record 
shows that the veteran has problems with irritability.  He 
has been described as depressed and having difficulty 
controlling his anger.  However, he has been noted to be able 
to function satisfactorily and take care of himself.  Medical 
professionals have stated that the veteran was well groomed.  
He has been consistently described as being oriented and 
having relevant and coherent speech.  On the other hand, the 
veteran has reported panic attacks several times a month and 
has consistently reported sleep impairment.  His memory has 
been reported, for the most part, as intact (in 2002, the 
examiner stated that the veteran's immediate memory functions 
appeared to be mildly impaired, but remote memory was 
"intact").  His judgment has also been described as being 
intact.  It is evident from the record, however, that he has 
difficulty establishing effective social relationships.  The 
facts establish that the veteran warrants a 50 percent 
evaluation throughout the appeal period and that neither 
criteria is more favorable to the veteran's claim.  

This determination is supported by the assignment of GAF 
scores of between 45 and 60.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of 45 (which falls into the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
GAF scores of 54 and 60 (which falls into the range of 51-60) 
are defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  Serious and moderate symptoms are indicative of no more 
than a 50 percent evaluation.

Considering the higher evaluations, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran warrants an evaluation in excess of 50 percent, 
whether applying the former criteria or the amended criteria.  
As to the former criteria, the evidence does not establish 
that veteran's ability to establish effective and favorable 
relationships with people is severely impaired or that the 
service-connected post-traumatic stress disorder results in 
severe industrial impairment.  The veteran has not described 
total social isolation.  He has stated that he can have one-
on-one relationships with people.  While he was unable to 
stay married to his wife of 30 years, in 1999, he had a 
girlfriend.  Thus, he is capable of having relationships.  
The veteran has been consistently described as oriented times 
three.  During interviews, he was cooperative.  His thought 
contents have been consistently described as coherent, 
logical, and goal directed.  His judgment has been reported 
as being intact.  The veteran has reported suicidal ideation 
at times, but without an intent to act on that, and the 
preponderance of the evidence is against a finding of chronic 
suicidal ideation.  The veteran has consistently denied any 
homicidal ideation.  He also has denied visual and auditory 
hallucinations.  No medical professional has stated that the 
veteran has obsessive or ritualistic behavior or thoughts.  
The veteran himself has not reported any obsessive 
ritualistic behavior.  He has reported panic attacks, but not 
more than once a week.  The veteran's memory is, for the most 
part, intact.  As noted above, in the 2002 examination 
report, the examiner stated that the veteran's immediate 
memory was mildly impaired, but that his remote memory was 
intact.  The veteran has not reported having difficulty with 
his memory.  No examiner has stated that the veteran is 
unable to perform the activities of daily living.  
Additionally, except for mild dishevelment on the 2002 
examination, the veteran has consistently been described as 
being well groomed.  Therefore, there is lack of evidence of 
neglect of personal appearance and hygiene.  The 70 percent 
evaluation under the amended criteria includes the inability 
to establish and maintain effective relationships.  The 
veteran himself has stated that he can have one-on-one 
relationships.  While he has described having feelings of 
irritability, he has the ability to control his impulses.  

The Board is aware of the GAF score of 40 that was assigned 
at the time the veteran was hospitalized, which would 
indicate an impairment of reality.  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS.  However, the 50 percent 
evaluation contemplate considerable loss of working time from 
exacerbations or illnesses.  See 38 C.F.R. § 4.1 (2003) 
("[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  
Further, that GAF score was assigned at the time the veteran 
was being hospitalized for his psychiatric disorder.  As 
stated above, at the time of the veteran's discharge from the 
hospital, which was only four days later, his symptoms had 
improved substantially.  This supports the Board's finding 
that the veteran's post-traumatic stress disorder had been 
exacerbated at the time of his hospitalization.  Within five 
months of that hospitalization, the veteran's GAF score was 
reported as 54, which is indicative of only moderate 
symptoms.  Moreover, in 2002 his GAF score was 60.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he was worse than the 30 
percent evaluation contemplated, the Board agrees and has 
granted him a 50 percent evaluation.  However, to the extent 
that he has implied that he warrants an evaluation in excess 
of 50 percent, the clinical findings do not support his 
assertion for the reasons stated above.  In the March 2002 VA 
psychiatric evaluation report, the examiner stated he found 
that the veteran exaggerated his symptoms and that the 
veteran "appeared to be, from a psychological standpoint, 
reasonably functional."  The examiner is in a position to 
determine the accuracy of the veteran's complaints in 
conjunction with his reported findings, and this examiner 
questioned the veteran's validity in this regard.  The Board 
has attached greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn.  For the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's post-
traumatic stress disorder warrants any more than a 50 percent 
evaluation, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

B.  Residuals of lumbosacral strain with degenerative changes

As stated previously, the RO granted a 40 percent evaluation 
for residuals of lumbosacral strain with degenerative 
changes, effective August 7, 2001, stating that the findings 
in that examination report established increased 
symptomatology for the service-connected disability.

Also stated previously, the criteria for evaluating diseases 
or injuries of the spine were amended in September 2002 and 
again in September 2003.  The Board notes that the amendments 
made in 2002 addressed intervertebral disc syndrome, which 
would not apply to the veteran's disability, as the veteran 
has not been diagnosed with intervertebral disc syndrome in 
the lumbar spine, nor have medical professionals reported 
clinical findings that would be consistent with such 
diagnosis.  Thus, the changes made in 2002 would not apply to 
the service-connected residuals of lumbosacral strain with 
degenerative changes.

The Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 20 percent when limitation of motion was 
moderate and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 20 percent 
evaluation when there was muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  A 40 percent evaluation was warranted when there was 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent 
disabling.  

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine - 
30 percent disabling.

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2003).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluations of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The RO has evaluated the veteran's service-connected 
residuals of lumbosacral strain with degenerative changes as 
follows:

20 percent 		from February 1, 
1993
40 percent 		from August 7, 2001

1.  Evaluation in excess of 20 percent prior to August 7, 
2001

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent prior to August 7, 
2001.  Initially, the Board notes that from the time the 
veteran submitted his claim for increased compensation for 
his low back disorder until August 2001, he had only one 
examination.  The record reflects that the veteran failed to 
report for examinations in February 1999 and September 1999.  
A March 2000 notification of the examination was returned as 
"undeliverable."  Thus, the evidence upon which to base the 
current determination is quite limited.

Considering the veteran's service-connected residuals of 
lumbosacral strain with degenerative changes under the former 
criteria, the evidence shows that his limitation of motion 
was no more than moderate in degree.  While not stated under 
the former criteria, the normal range of motion of the lumbar 
spine is 90 degrees of flexion and 30 degrees of extension, 
lateral flexion, and rotation.  In the October 1995 
examination report, the veteran's flexion was 60 degrees and 
extension, right and left lateral flexion, and right and left 
rotation were all 30 degrees.  Thus, the only range of motion 
where the veteran had any limitation was flexion.  The Board 
finds that such limitation of motion is no more than 
moderate.  At the August 1996 RO hearing, the veteran stated 
that he could no longer bend over to tie his shoes.  At the 
October 2000 hearing before the undersigned, the veteran 
stated he could no longer touch his toes.  While such 
testimony does not provide the veteran's flexion in degrees, 
the Board still finds that the preponderance of the evidence 
is still against a finding that the veteran's limitation of 
motion was any more than moderate.  Considering the veteran's 
service-connected lumbar spine disability under Diagnostic 
Code 5295, there has been evidence that the veteran has 
muscle spasm, which is contemplated in the 20 percent 
evaluation.  The evidence, however, does not establish that 
the veteran has listing of the whole spine to the opposite 
side or a positive Goldthwait's sign to warrant a 40 percent 
evaluation.  Nor was his limitation of motion been shown to 
be severe or marked.  

Although the amended criteria were not effective prior to 
2003, even if the veteran's disability was considered under 
the amended criteria, it would still warrant no more than a 
20 percent evaluation.  The veteran's limitation of flexion 
was 60 degrees.  Such limitation falls under the 20 percent 
evaluation, which states that flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees warrants a 20 percent evaluation.  Thus, the 
veteran's limitation of flexion is at the minimum level to 
be at the 20 percent evaluation.  If evaluating the 
disability under his combined range of motion, it would 
warrant a 10 percent evaluation, as the veteran's combined 
range of motion at the time of the October 1995 examination 
was 210 degrees.  Therefore, it is more favorable to the 
veteran to evaluate his service-connected lumbar spine 
disorder based upon his limitation of flexion and not his 
combined limitation of motion.  Therefore, whether applying 
the former or the amended criteria, the disability would 
warrant no more than a 20 percent evaluation.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  When examined 
in October 1995, the examiner stated that objective evidence 
of pain on motion was "minimal" and that the veteran had 
slow, exaggerated motions.  At the RO and Board hearings, the 
veteran stated that he was in constant pain.  The Board finds 
that the 20 percent evaluation contemplates the minimal 
amount of objective evidence of pain that the examiner 
reported.  At the October 2000 hearing, the veteran testified 
that he had not been treated for his back since 1996.  The 
Board finds that the functional impairment described in the 
October 1995 examination report is indicative of no more than 
moderate functional impairment due to pain or any other 
factor and thus no more than a 20 percent evaluation is 
warranted.  

The veteran is competent to report his symptoms; however, to 
the extent that he described that his low back pain warranted 
an increased evaluation, the medical findings prior to August 
2001 do not support his assertions.  Again, there was minimal 
objective evidence of pain and slight limitation of motion at 
the time of the October 1995 examination.  The Board accords 
more probative value to the clinical findings made by a 
medical professional than to the veteran's statements and 
testimony as to his symptomatology in connection with a claim 
for increased benefits.  Consequently, the Board finds that 
the preponderance of the evidence is against a finding that 
the service-connected residuals of lumbosacral strain with 
degenerative changes warrants any more than a 20 percent 
evaluation, for the reasons stated above.  Gilbert, 1 Vet. 
App. at 55.

2.  Evaluation in excess of 40 percent as of August 7, 2001

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent as of August 7, 2001.  
At the time of the August 2001 examination, the veteran's 
range of motion was reported as 25 degrees of flexion, 
15 degrees of extension, and 15 degrees of lateral flexion, 
bilaterally.  Thus, the evidence of record establishes that 
the veteran has severe limitation of motion of the lumbar 
spine; hence, the basis for the grant of the 40 percent 
evaluation.  However, considering the former criteria, the 
Board must point out that a 40 percent evaluation is the 
maximum evaluation the veteran can receive for the lumbar 
spine in the absence of intervertebral disc syndrome or 
ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5293 (2002).  The veteran has neither 
of these diseases and thus cannot receive higher evaluations 
under those Diagnostic Codes.  Considering the amended 
criteria, the veteran's service-connected disability would 
not warrant any more than a 40 percent evaluation, as that 
would require the veteran to have ankylosis of the spine, 
which the veteran does not have.  Accordingly, an evaluation 
in excess of 40 percent for the service-connected residuals 
of lumbosacral strain with degenerative changes is not 
possible.

On this basis, the Board notes that it has specifically 
considered the guidance of DeLuca, 8 Vet. App. 202; however, 
the analysis in DeLuca does not assist the veteran in this 
case, as he is receiving the maximum disability evaluation 
for limitation of motion of the lumbar spine.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran is competent to report the severity of his 
symptoms.  He has stated that he has constant pain and was 
unable to work due to his low back problems.  To the extent 
he asserted he warranted a higher evaluation, the RO agreed 
and granted the 40 percent evaluation, as of August 7, 2001.  
Even accepting the veteran's assertions, an evaluation in 
excess of 40 percent is not available based upon the facts in 
this case.  Accordingly, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for residuals of lumbosacral strain with 
degenerative changes, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

C.  Residuals of cervical strain with degenerative changes

As stated previously, the RO granted a 30 percent evaluation 
for residuals of cervical strain with degenerative changes, 
effective August 7, 2001, stating that the findings in that 
examination report established increased symptomatology for 
the service-connected disability.

Also stated above, the criteria for evaluating diseases or 
injuries of the spine were amended in September 2002 and 
again in September 2003.  The Board notes that the amendments 
made in 2002 addressed intervertebral disc syndrome, which 
would apply to the veteran's cervical spine disorder.  The 
Board will lay out both the former criteria and the amended 
criteria for the benefit of comparing the criteria.  

Prior to September 2003, Diagnostic Code 5290, which 
addressed limitation of motion of the cervical spine, 
provided a 20 percent evaluation when limitation of motion 
was moderate and a 30 percent evaluation when it was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under Diagnostic Code 5293, moderate intervertebral disc 
syndrome with recurring attacks warranted a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warranted a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warranted a 60 percent rating.  Id.  

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
Board notes that it laid out the criteria under the general 
rating formula for diseases and injuries to the spine above.  
The Board, however, left out the part of that regulation that 
states the normal ranges of motion of the cervical spine and 
the combined range of motion of the cervical spine.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 at Note (1).  The combined 
range of motion of the cervical spine is 340 degrees.  Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2003).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluations of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

The RO has evaluated the veteran's service-connected 
residuals of cervical strain with degenerative changes as 
follows:

20 percent 		from February 1, 
1993
30 percent 		from August 7, 2001

1.  Evaluation in excess of 20 percent prior to August 7, 
2001

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 20 percent prior to 
August 7, 2001.  Considering the veteran's service-connected 
residuals of cervical strain with degenerative changes under 
the former criteria, the evidence shows that his limitation 
of motion was no more than moderate in degree.  While not 
stated under the former criteria, the normal range of motion 
of the cervical spine is 45 degrees of flexion, extension, 
and lateral flexion and is 80 degrees for rotation.  In the 
October 1995 examination report, the veteran's flexion was 
30 degrees, as was extension.  The examiner did not report 
lateral flexion or rotation.  Thus, the loss of motion of 
flexion and extension was by 15 degrees.  At the August 1996 
hearing, the veteran stated that he had discomfort in his 
neck and had to wear a collar at home and when taking long 
drives.  At the October 2000 hearing, the veteran stated that 
he had difficulty turning his neck and had to drink using a 
straw.  The Board finds that the limitation of motion shown 
in the October 1995 examination report is no more than 
moderate.  While the veteran's testimony at the 1996 and 2000 
hearings does not provide the veteran's limitation of motion 
in degrees, the Board still finds that the preponderance of 
the evidence is against a finding that the veteran's 
limitation of motion was any more than moderate based upon 
the objective clinical findings reported in the October 1995 
examination report.  

Although the amended criteria were not in effect prior to 
2002 and 2003, even if the veteran's service-connected 
cervical spine disorder was considered under amended 
Diagnostic Code 5293, the veteran's intervertebral disc 
syndrome does not cause any more than moderate 
symptomatology.  In October 1995, the examiner noted that the 
veteran had normal deep tendon reflexes in the bilateral 
upper extremity.  He stated that there was no evidence of 
neurological involvement.  In September 1998, the veteran had 
reported paresthesia of the right upper extremity, which was 
shown by objective findings; however, the examiner did not 
attribute that finding to the cervical spine.  In fact, the 
examiner stated the veteran had degenerative joint disease of 
the cervical spine without myelopathy or radiculopathy.  In 
February 1999, when the veteran was seen with neck pain, the 
examiner stated that the veteran's deep tendon reflexes were 
2+ and equal, bilaterally.  Such clinical findings do not 
establish intervertebral disc syndrome that is any more than 
moderate in degree.  

Considering the veteran's disability under the amended 
criteria, it would still warrant no more than a 20 percent 
evaluation.  The veteran's limitation of flexion was 
30 degrees.  Such limitation falls under the 20 percent 
evaluation, which states that flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees 
warrants a 20 percent evaluation.  Thus, the veteran's 
limitation of flexion is at the minimum level to be at the 
20 percent evaluation.  Considering the veteran's disability 
under the amended criteria for intervertebral disc syndrome, 
the disability would not warrant an evaluation in excess of 
20 percent.  The veteran has not reported any incapacitating 
episodes related to his cervical spine disorder.  
Additionally, there is no basis to evaluate the veteran's 
orthopedic and neurologic symptoms separately, as the 
medical evidence shows that he does not have neurological 
symptoms as a result of the service-connected residuals of 
cervical strain with degenerative changes.  Thus, whether 
applying the former or the amended criteria, the disability 
would warrant no more than a 20 percent evaluation.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  When examined 
in October 1995, the examiner stated that objective evidence 
of pain on motion was "minimal" and that the veteran had 
slow, exaggerated motions.  In February 1999, the examiner 
stated that the veteran's flexion and rotation were decreased 
due to pain.  At the RO and Board hearings, the veteran 
stated that he was in constant pain.  The Board finds that 
the 20 percent evaluation contemplates the minimal amount of 
objective evidence of pain that the examiner reported and the 
constant pain that the veteran has reported.  At the October 
2000 hearing, the veteran testified that he had not been 
treated for his neck since 1996.  The Board finds that the 
functional impairment described in the October 1995 
examination report is indicative of no more than moderate 
functional impairment due to pain or any other factor and 
thus no more than a 20 percent evaluation is warranted.  

The veteran is competent to report his symptoms; however, to 
the extent that he described that his neck pain warranted an 
increased evaluation, the medical findings prior to August 
2001 do not support his assertions.  Again, there was minimal 
objective evidence of pain and minimal limitation of motion 
at the time of the October 1995 examination.  Additionally, 
even accepting the veteran's testimony and statements as 
true, the Board finds that the preponderance of the evidence 
is against a finding that the service-connected residuals of 
cervical strain with degenerative changes warrants any more 
than a 20 percent evaluation, for the reasons stated above.  
Gilbert, 1 Vet. App. at 55.

2.  Evaluation in excess of 30 percent as of August 7, 2001

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 30 percent as of August 
7, 2001.  This is the maximum evaluation that the veteran can 
obtain under Diagnostic Code 5290, and the veteran cannot 
receive a higher evaluation under this Diagnostic Code.  
Considering the veteran's service-connected residuals of 
cervical strain with degenerative changes under the former 
criteria for Diagnostic Code 5293, the evidence does not 
establish that the veteran meets the criteria for severe 
intervertebral disc syndrome.  While the range of motion 
would warrant a 30 percent evaluation, the veteran does not 
have the neurological findings to support the grant of a 
40 percent evaluation under Diagnostic Code 5293.  For 
example, in the August 2001 examination report, the examiner 
stated that the veteran's deep tendon reflexes were equal 
with no focal neurological deficit.  Thus, the preponderance 
of the evidence is against a finding that the veteran has 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief to warrant a 40 percent evaluation.  

Considering the veteran's disability under the amended 
criteria, it would still warrant no more than a 30 percent 
evaluation.  The veteran's limitation of flexion at the time 
of the August 2001 examination was 30 degrees.  Such 
limitation falls under the 20 percent evaluation, which 
states that flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees warrants a 
20 percent evaluation.  Thus, this establishes that the 
veteran's cervical spine disorder warrants no more than a 
30 percent evaluation based upon the new criteria.  Because 
there was no report of the veteran's lateral flexion of the 
cervical spine, the Board cannot determine what the 
veteran's combined range of motion of the cervical spine was 
at that time.  However, this is not necessary for purposes 
of this analysis because in order to warrant more than a 30 
percent evaluation under these criteria, the evidence would 
have to show unfavorable ankylosis of the cervical spine; 
this is clearly not shown.  Considering the veteran's 
disability under the amended criteria for intervertebral 
disc syndrome, the disability would not warrant an 
evaluation in excess of 20 percent.  The veteran has not 
reported any incapacitating episodes related to his cervical 
spine disorder.  Additionally, there is no basis to evaluate 
the veteran's orthopedic and neurologic symptoms separately, 
as in the August 2001 examination report, the examiner 
stated that there was no focal neurological deficit.  Thus, 
whether applying the former or the amended criteria, the 
disability would warrant no more than a 30 percent 
evaluation.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In the August 
2001 examination report, the examiner stated that range of 
motion of the cervical spine was moderate, but that it became 
severe after testing range of motion.  The 30 percent 
evaluation contemplates such, as the veteran's limitation of 
motion, standing alone, would not warrant an evaluation 
greater than 20 percent under the amended criteria.  Under 
the former criteria, the 30 percent evaluation contemplates 
severe limitation of motion, which is the maximum evaluation 
available for limitation of motion of the cervical spine. 

Additionally, in the August 2001 examination report, the 
examiner stated that there was no additional loss of range of 
motion or spinal function due to pain, fatigue, weakness, or 
lack of endurance.  While he noted the veteran had evidence 
of painful motion and paracervical muscle spasms, the Board 
finds that the 30 percent evaluation contemplates such 
findings.  The functional impairment described in the August 
2001 examination report is indicative of no more than severe 
functional impairment due to pain or any other factor and 
thus no more than a 30 percent evaluation is warranted.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran described that his neck pain 
warranted an increased evaluation, the medical findings in 
the August 2001 examination report supported his assertions, 
and the RO granted a 30 percent evaluation as of that date.  
However, to the extent that he has implied he warrants an 
evaluation in excess of 30 percent, the medical findings do 
not support his assertions.  Additionally, even accepting the 
veteran's testimony and statements as true, the Board finds 
that the preponderance of the evidence is against a finding 
that the service-connected residuals of cervical strain with 
degenerative changes warrant any more than a 30 percent 
evaluation as of August 2001, for the reasons stated above.  
Gilbert, 1 Vet. App. at 55.

D.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order for the service-connected 
post-traumatic stress disorder, residuals of lumbosacral 
strain with degenerative changes, or residuals of cervical 
strain with degenerative changes.  The RO addressed this 
issue in the August 2000 supplemental statement of the case 
but not in the November 2002 supplemental statement of the 
case.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluation for post-
traumatic stress disorder, the 20 and 40 percent evaluations 
for residuals of lumbosacral strain with degenerative 
changes, and the 20 and 30 percent evaluations for residuals 
of cervical strain with degenerative changes are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not exceptional nor unusual such 
as to preclude the use of the regular rating criteria.  

The Board is aware that the veteran has been granted a total 
rating for compensation based upon individual 
unemployability, effective August 13, 1993, which would 
indicate that VA has determined that the veteran was unable 
to work due to his service-connected disabilities as of that 
date.  As to the veteran's post-traumatic stress disorder, 
the evidence of record does not show that such disability, 
standing alone, has caused marked interference with 
employment.  In fact, in the VA Form 9, received in May 1996, 
the veteran attributed his inability to work solely to his 
"back conditions."  Additionally, the veteran has been 
hospitalized once for post-traumatic stress disorder from the 
time he submitted his claim for increased compensation until 
the present.  That would not be indicative of frequent 
periods of hospitalization.  Thus, the Board finds that 
referral for an extraschedular evaluation for post-traumatic 
stress disorder is not warranted.  

As to the veteran's residuals of lumbosacral strain with 
degenerative changes, the evidence of record does not show 
that such disability, standing alone, has caused marked 
interference with employment.  The Board has stated above why 
it finds that this disability does not warrant more than the 
20 and 40 percent evaluations assigned during the appeal 
period.  Additionally, the veteran has not been hospitalized 
for this disorder during the appeal period.  At the October 
2000 hearing, the veteran testified he had not been treated 
for his back disorder since 1996.  While the veteran has 
asserted that he could not work due, in part, to his low back 
disorder, based upon review of the evidence of record, the 
Board disagrees.  No medical professional has stated that the 
veteran's low back disorder caused him to be unemployable.  
Thus, the Board finds that referral for an extraschedular 
evaluation for residuals of lumbosacral strain with 
degenerative changes is not warranted.

As to the veteran's residuals of cervical strain with 
degenerative changes, the evidence of record does not show 
that such disability, standing alone, causes marked 
interference with employment.  The Board has stated above why 
it finds that this disability does not warrant more than the 
20 and 30 percent evaluations assigned during the appeal 
period.  Additionally, the veteran has not been hospitalized 
for this disorder during the appeal period.  At the October 
2000 hearing, the veteran testified he had not been treated 
for his neck disorder since 1996.  Thus, the Board finds that 
referral for an extraschedular evaluation for residuals of 
cervical strain with degenerative changes is not warranted.

For the reasons stated above, the Board finds that referral 
in this instance is not warranted because the evidence does 
not indicate that the service-connected disabilities, 
standing alone, have rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Entitlement to a 50 percent evaluation for post-traumatic 
stress disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

Entitlement to an evaluation in excess of 20 percent prior to 
August 7, 2001, for residuals of lumbosacral strain with 
degenerative changes is denied.

Entitlement to an evaluation in excess of 40 percent as of 
August 7, 2001, for residuals of lumbosacral strain with 
degenerative changes is denied.

Entitlement to an evaluation in excess of 20 percent prior to 
August 7, 2001, for residuals of cervical strain with 
degenerative changes is denied.

Entitlement to an evaluation in excess of 30 percent as of 
August 7, 2001, for residuals of cervical strain with 
degenerative changes is denied.



_________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



